Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Laura Kelly on 22 Mar 2021.
The application has been amended as follows: 

Claims:

1. (Previously Presented) A method of making an object on a bottom-up stereolithography apparatus, the apparatus including a light source, a drive assembly, and a controller operatively associated with said light source and said drive assembly, with the light source and/or the drive assembly having at least one adjustable parameter that is adjustable by said controller, the method comprising: (a) installing a removable window cassette on said apparatus in a configuration through which said light source projects, said window cassette comprising an optically transparent member having a build surface on which an object can be produced, and with said optically transparent member having at least one variable property 

2. (Canceled)

3. (Previously Presented) A method of making an object on a bottom-up stereolithography apparatus, the apparatus including a light source, a drive assembly, and a controller operatively associated with said light source and said drive assembly, with the light source and/or the drive assembly having at least one adjustable parameter that is adjustable by said controller, the method comprising: (a) installing a removable window cassette on said apparatus in a configuration through which said light source projects, said window cassette comprising an optically transparent member having a build surface on which an object can be produced, and with said optically transparent member having at least one variable property therein; and then (b) modifying said at least one adjustable parameter by said controller based on said at least one variable property of said window cassette, wherein said at least one adjustable parameter comprises a parameter of the light source, drive assembly, or a combination thereof and wherein said at least one variable property further comprises permeability to an inhibitor of polymerization, and said adjustable parameter comprises light intensity, speed of production, or a combination thereof, and then (c) producing the object on said build surface from a light-polymerizable liquid by bottom-up stereolithography, wherein said window cassette includes a data storage media thereon, said data storage media containing optical correction instructions for said at least one variable property; and said modifying step is carried out by: (i) operatively associating said storage media with said controller and then (ii) transferring said optical correction instructions from said data storage media to said controller.

4. (Previously Presented) The method of claim 1, wherein said at least one variable property comprises an optical property, a physical property, or a combination thereof.

5. (Currently Amended) The method of claim 1, wherein said window cassette comprises [[and]] a window and said at least one variable property 

6. (Currently Amended) The method of claim 1, wherein said window cassette comprises [[and]] a window and said at least one variable property parameter 

7. (Previously Presented) The method of claim 1, wherein said at least one variable property comprises an optical defect region, and said adjustable parameter comprises a projection region to said build surface.

8. (Previously Presented) The method of claim 1, wherein said at least one variable property comprises regional optical distortions in said window cassette, and said adjustable parameter comprises regional optical corrections of the projected light image that are mapped to said regional optical distortions.

9. (Canceled).

10. (Previously Presented) The method of claim 1, wherein each said adjustable parameter is independently applied to one or more minor portions of said window cassette, a major portion of said window cassette, or the entirety of said window cassette, or a combination thereof.

11. (Previously Presented) The method of claim 1, wherein said optically transparent member comprises a plurality of distinct layers.

12. (Previously Presented) The method of claim 1, wherein said optically transparent member comprises: (i) a rigid or flexible, semi-permeable or impermeable, support member; (ii) either a semipermeable member on said support member or an immiscible layer on said support member; (iii) an inhibitor of polymerization in said semipermeable member when present; (iv) optionally a cushioning member between said impermeable support member and said semipermeable member; and (v) optionally feed space between said impermeable support member and said semipermeable member, said feed space configured for supplying additional inhibitor of polymerization into said semipermeable member.

13. (Previously Presented) The method of claim 1, wherein said modifying step enhances at least one performance characteristic of said apparatus.

14. (Previously Presented) The method of claim 1, wherein said producing step is carried out by continuous liquid interface production (CLIP).

15.-19. (Canceled)


20. (Previously Presented) The method of claim 3, wherein said at least one variable property comprises an optical property, a physical property, or a combination thereof.

21. (Currently Amended) The method of claim 3, wherein said window cassette comprises [[and]] a window and said at least one variable property 

22. (Currently Amended) The method of claim 3, wherein said window cassette comprises [[and]] a window and said at least one variable property parameter 

23. (Previously Presented) The method of claim 3, wherein said at least one variable property comprises an optical defect region, and said adjustable parameter comprises a projection region to said build surface.

24. (Previously Presented) The method of claim 3, wherein said at least one variable property comprises regional optical distortions in said window cassette, and said adjustable parameter comprises regional optical corrections of the projected light image that are mapped to said regional optical distortions.

25. (Canceled).

26. (Previously Presented) The method of claim 3, wherein each said adjustable parameter is independently applied to one or more minor portions of said window cassette, a major portion of said window cassette, or the entirety of said window cassette, or a combination thereof.

27. (Previously Presented) The method of claim 3, wherein said optically transparent member comprises a plurality of distinct layers.

28. (Previously Presented) The method of claim 3, wherein said optically transparent member comprises: (i) a rigid or flexible, semi-permeable or impermeable, support member; (ii) either a semipermeable member on said support member or an immiscible layer on said support member; (iii) an inhibitor of polymerization in said semipermeable member when present; (iv) optionally a cushioning member between said impermeable support member and said semipermeable member; and (v) optionally feed space between said impermeable support member and said semipermeable member, said feed space configured for supplying additional inhibitor of polymerization into said semipermeable member.

29. (Previously Presented) The method of claim 3, wherein said modifying step enhances at least one performance characteristic of said apparatus.

30. (Previously Presented) The method of claim 3, wherein said producing step is carried out by continuous liquid interface production (CLIP).

31. (Previously Presented) The method of claim 7, wherein said adjustable parameter comprises an excluded region or no print zone for production of an object on said build surface.

32. (Previously Presented) The method of claim 23, wherein said adjustable parameter comprises an excluded region or no print zone for production of an object on said build surface.

Allowable Subject Matter
Claims 1, 3-8, 10-14, 20-24, and 26-32 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art fails to teach the limitations of the independent claim including “wherein said at least one variable property further comprises permeability to an inhibitor of polymerization, and said adjustable parameter comprises light intensity, speed of production, or a combination thereof.” 
The closest prior art Chen (US 20190091930 A1) fails to teach a stereolithographic process with a window cassette having a variable property and a unique identifier associated therewith and a controller modifies light intensity, speed of production, or a combination of the two in response to the variable property of the window cassette, the variable property being permeability to an inhibitor of polymerization. Chen teaches adjusting the stereolithographic apparatus in response to variability within the window cassette, such as the whitening of the window cassette ([0019]; [0043]; [0039]), but Chen fails to teach adjusting the stereolithographic apparatus in response to permeability to an inhibitor of polymerization and the adjustment comprises light intensity, speed of production, or a combination of the two. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL SPIEL whose telephone number is (571)270-1619.  The examiner can normally be reached on M-F; 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL SPIEL/Examiner, Art Unit 1748                                                                                                                                                                                                        
	
/MATTHEW J DANIELS/            Primary Examiner, Art Unit 1742